PER CURIAM.
Genaro Vara appeals two orders denying him relief as to posteonviction issues raised under Florida Rule of Criminal Procedure 3.850. We affirm because the record reflects that at the time the trial court rendered its orders, Mr. Vara had a belated appeal pending before this court, and there was not a relinquishment of jurisdiction to the trial court to consider these matters. Hayes v. State, 566 So.2d 945 (Fla. 2d DCA 1990). As in Hayes, however, our affirmance is without prejudice to Mr. Vara properly invoking rule 3.850 after his belated appeal has concluded and jurisdiction has again vested in the trial court.
HALL, A.C.J., and THREADGILL and BLUE, JJ., concur.